 



EXHIBIT 10.41
INFORMATION TECHNOLOGY SERVICES AGREEMENT
     This Information Technology Services Agreement (“Agreement”), dated as of
January 1, 2007 (the “Effective Date”), is between Perot Systems Corporation, a
Delaware corporation (“Perot Systems”), and Hillwood Enterprises, L.P., a Texas
limited partnership (“Client”).
RECITALS
     WHEREAS, Client and Perot Systems have entered into a Master Agreement for
Information Services dated April 1, 2001 (including the Schedules and the
Appendices thereto, (the “Prior Agreement”) pursuant to which Perot Systems
provides certain information technology services to Client; and
     WHEREAS, Client and Perot Systems desire to restate the terms and
conditions of the Prior Agreement and to amend the terms and conditions of their
business relationship in this Agreement as of the date hereof;
NOW, THEREFORE, for and in consideration of the agreements set forth below,
Perot Systems and Client agree as follows:
Article 1
Agreement and Term

1.1   Agreement. Perot Systems will provide to Client the information technology
services described in Schedule A and any additional services mutually agree to
by the parties.   1.2   Term. The term of this Agreement will begin on the
Effective Date and will end on the tenth anniversary of the Effective Date (the
“Initial Term”) unless earlier terminated in accordance with the terms of this
Agreement. The Agreement will automatically extend at the end of the Initial
Term for consecutive one-year renewal terms (“Renewal Terms”) unless either
party provides to the other party at least six months prior written notice that
the Agreement will not be extended. The Initial Term and the Renewal Terms are
collectively referred to herein as the “Term.”

Article 2
Account Management and Personnel

2.1   Client Executive. Perot Systems will designate a representative (“Client
Executive”) who will be directly responsible for coordinating and managing the
delivery of the Services and will have full authority to act on Perot Systems’
behalf with respect to all matters relating to this Agreement. The Client
Executive will work with the Client Representative to address Client’s
information technology issues and strategies and the parties’ relationship under
this Agreement. Before designating or replacing its Client Executive, Perot
Systems will consult with and obtain the approval of Client, which shall not be
unreasonably delayed or withheld.   2.2   Client Representative. Client will
designate a representative (“Client Representative”) who will be directly
responsible for supervising the delivery of the Services and have full authority
to act on

 



--------------------------------------------------------------------------------



 



    Client’s behalf with respect to all matters relating to this Agreement. The
Client Representative will work with the Client Executive to address Client’s
information technology issues and strategies and the parties’ relationship under
this Agreement.   2.3   Subcontractors. Without limiting Perot Systems’
obligations under this Agreement, the parties acknowledge and agree that Perot
Systems may, upon prior agreement of Client, use subcontractors or affiliates to
perform certain of its obligations under this Agreement. Unless otherwise
agreed, Perot Systems shall be responsible for the performance of any affiliate
or subcontractor personnel providing Services to the same extent as if such
personnel were Perot Systems employees. Notwithstanding the foregoing, Perot
Systems may subcontract to a subsidiary of Perot Systems, or any corporation or
entity in which the Perot Systems has at least a fifty percent (50%) ownership
interest.   2.4   Assignment, Qualifications, Retention and Replacement of Perot
Systems Personnel

  (a)   Before assigning a dedicated individual to Client’s account, Perot
Systems will notify Client of the proposed assignment, introduce the individual
to appropriate Client representatives (and, upon request, provide those
representatives with the opportunity to interview the individual) and provide
Client with a résumé and any other information about the individual that Client
reasonably requests. If Client objects to the proposed assignment such
individual will not be assigned to Client’s account.     (b)   The personnel
Perot Systems assigns to support Client’s account will be properly educated,
trained and qualified for the services they are to perform.     (c)   During the
first 2 years of assignment Perot Systems will not replace or reassign any
dedicated individual assigned to Client’s account unless Client consents to such
reassignment or replacement, or such person voluntarily resigns from Perot
Systems, is dismissed by Perot Systems for cause, fails to perform his or her
duties and responsibilities pursuant to this Agreement, or dies or is unable to
work due to his or her disability. Such reassignment or replacement shall occur
only after a suitable replacement has been approved by Client. Perot Systems
will replace such individual with an individual who has equivalent
qualifications in Client’s Software applications to perform the applicable
services.     (d)   Prior to incurring training costs for a dedicated individual
assigned to Client’s account related to Client specific applications or systems,
Perot Systems will share with Client the individual development plan of the
applicable individual including any possible future reassignments. The parties
agree that if the individual is transferred by Perot Systems without Client’s
consent during the first 2 years of assignment, then Client will not be
responsible for the replacement individual’s training costs related to Client
specific applications or systems.     (e)   If Client determines in good faith
that the continued assignment of any of the Perot Systems Personnel to Client’s
account is not in Client’s best interests, then Client will give Perot Systems
notice to that effect. After receiving that notice, Perot Systems will have a
reasonable period of time in which to investigate the matters stated in that
notice, discuss its findings with Client, and resolve any problems with such
person.     (f)   Any Perot Systems’ employee assigned to Client’s account shall
execute a confidentiality agreement in the form of the attached Schedule C.

2



--------------------------------------------------------------------------------



 



Article 3
Services

3.1   Base Services. During the Term, Perot Systems will provide to Client the
services, software, equipment and other resources described in Schedule A (the
“Base Services”) and other related services that are mutually agreed to by the
parties and that are within the IS Annual Budget for the Base Services (as set
forth in Appendix B-2 of Schedule B).   3.2   Additional Services. Client may
from time to time during the Term request that Perot Systems provide additional
services, functions and responsibilities not within the Perot Systems IS Annual
Budget for the scope of the Base Services (“Additional Services”). Any such
Additional Services will be provided under Task Order.

Article 4
Client Responsibilities

4.1   Cooperation. Client shall reasonably cooperate with Perot Systems by,
among other things, making available, as reasonably requested by Perot Systems,
management decisions, information, approvals or disapprovals, and acceptances or
rejections in a reasonably timely manner so that Perot Systems may fulfill its
obligations under this Agreement.   4.2   Software. Client will provide Perot
Systems with access to, and the necessary rights to operate, modify, and
enhance, (a) the Client proprietary software described in Schedule A and such
other proprietary software as is necessary for Perot Systems to perform its
obligations under the Agreement (“Client Proprietary Software”) and (b) the
third party software described in Schedule A and such other vendor software as
is necessary for Perot Systems to perform its obligations under the Agreement
(“Client Vendor Software”). Client Proprietary Software and Client Vendor
Software are collectively referred to herein as “Client Software.” Client will
pay all license, maintenance and other fees associated with the Client Software
and any access or other fees associated with obtaining such rights to the Client
Software.   4.3   Access to Client Facilities. Client shall provide Perot
Systems access to its facilities and will provide at such facilities such office
furnishings, janitorial service, telephone service, utilities (including air
conditioning) and office-related equipment, supplies, and duplicating services
as Perot Systems may reasonably require in connection with the activities
contemplated hereunder. Client will provide such access 24 hours a day, seven
days a week. Perot Systems shall obey all generally applicable rules and
procedures at any Client facility of which Client has notified Perot Systems.  
4.4   Other Technology. Client will provide Perot Systems with access to the
hardware, equipment, and technology related items and services listed in
Schedule A and such other hardware, equipment and technology related items and
services as otherwise reasonably necessary for Perot Systems to perform its
obligations under the Agreement (the “Client Technology”). Client will pay all
license, maintenance and other fees associated with the Client Technology and
any access or other fees associated with obtaining such rights to the Client
Technology.

3



--------------------------------------------------------------------------------



 



Article 5
Payments to Perot Systems

5.1   Base Charges. During the Term, Client will pay Perot Systems each month
for the Base Services the amounts set forth in Schedule B (“Base Charges”).  
5.2   Additional Services Charges. During the Term, Client will pay Perot
Systems each month for the Additional Services the amounts set forth in the
applicable Task Order.   5.3   Reimbursable Expenses. Client will pay or
reimburse Perot Systems for its reasonable out-of-pocket travel and travel
related expenses incurred in connection with its performance of the Services,
which have received Client’s prior approval. Perot Systems will provide
documentation to Client in support of Perot Systems’ reimbursable expenses.  
5.4   Taxes. There will be added to any charges under this Agreement, and Client
will pay or reimburse to Perot Systems, amounts equal to any taxes, however
designated or levied based upon such charges, the Services, or this Agreement,
including state and local taxes, and any taxes or amounts in lieu thereof paid
or payable by Perot Systems in respect of the foregoing, excluding franchise
taxes and taxes based on the net income or net margin of Perot Systems. Each
party will cooperate with the other in minimizing any applicable tax and, in
connection therewith, Client will provide Perot Systems any resale certificates,
information regarding out-of-state use of materials, services or sales, or other
exemption certificates or information reasonably requested by Perot Systems.  
5.5   Invoicing and Payment Terms.

  (a)   Invoicing. Perot Systems will invoice Client monthly in arrears for all
charges due. Perot Systems will compute periodic charges on a calendar month
basis and prorate those charges for any partial month of the Term.     (b)  
Payment Terms. All charges shall be paid within one month after the date of the
applicable Perot Systems invoice.     (c)   Late Payments. Any amount not paid
when due will thereafter bear interest at the lesser of (i) 1.5% per month or
(ii) the highest rate allowed by law. Client will be responsible for any and all
costs of collection, including reasonable attorney’s fees, for any breach of
Client’s obligations to pay amounts owed under this Agreement.

5.6   Financial Audit. Perot Systems will retain records supporting its charges
under this Agreement for three years following its expiration or termination.
Client and its auditors (including internal audit staff and external public
accounting firm auditors) may audit the relevant financial records of Perot
Systems on reasonable prior notice, provided that any external auditor executes
a non-disclosure agreement with Perot Systems.

Article 6
Confidentiality, Proprietary Rights and Audit Rights

6.1   Client Data. All data and information provided by or on behalf of Client
to Perot Systems in connection with the Services will remain the property of
Client. Perot Systems will use such data or

4



--------------------------------------------------------------------------------



 



    information solely in connection with the activities contemplated by this
Agreement. Upon any termination of this Agreement, Perot Systems shall provide
to Client all copies of such data and information in its possession, and shall
also provide to Client copies of other documentation used exclusively in support
of Client.

6.2   Confidential Information.

  (a)   Confidential Information. All Confidential Information relating to
Client or Perot Systems will be held in confidence by the other party to the
same extent and in at least the same manner as such party protects its own
confidential or proprietary information. Neither Perot Systems nor Client may
disclose, publish, release, transfer or otherwise make available Confidential
Information of the other party to, or for the use or benefit of, any third party
without the other party’s written consent. The term “Confidential Information”
is defined to mean, with respect to Client and Perot Systems, all confidential
or proprietary information, documentation, data, material or know-how concerning
or in any way relating to Client or Perot Systems, respectively, or to Perot
Systems’ or Client’s respective business, customers or suppliers that is
proprietary or is not, on the date such information is disclosed, publicly
available, including, without limitation (i) with respect to Client, the
information relating to Client or its customers that is contained in the data
files of Client and the Client Proprietary Software, (ii) with respect to Perot
Systems, all costing and pricing information of Perot Systems, the Perot Systems
Software and the Perot Systems Tools, and (iii) with respect to each party, the
terms of this Agreement.     (b)   Certain Permitted Disclosures. Each of Perot
Systems and Client will, however, be permitted to disclose relevant aspects of
the other party’s Confidential Information to its respective officers, agents,
subcontractors and employees to the extent that such disclosure is reasonably
necessary for the performance of its duties and obligations under this
Agreement; provided, however, that such party will take reasonable measures to
prevent, and shall remain responsible for, the disclosure of Confidential
Information of the other party in contravention of the provisions of this
Agreement by such officers, agents, subcontractors (except as otherwise
specifically provided in this Agreement) and employees.     (c)   Disclosures
Required by Law. Perot Systems or Client, as the case may be, may disclose
Confidential Information of the other party if required pursuant to an order or
requirement of a court, administrative agency or other governmental body,
provided that (i) Perot Systems or Client, as the case may be, will give the
other party written notice of such order or requirement as soon as practicable
after it has knowledge thereof and in any event prior to disclosure of the
Confidential Information, and (ii) Perot Systems or Client, as the case may be,
will disclose no more Confidential Information than is required by such order or
requirement.     (d)   Exclusions. The provisions of this Section 6.2 will not
apply with respect to information which (i) is developed by the other party
without violating the disclosing party’s proprietary rights, (ii) is or becomes
publicly known (other than through unauthorized disclosure), (iii) is disclosed
by the owner of such information to a third party free of any obligation of
confidentiality, (iv) is already known by such party, as determined by dated
documentation, without an obligation of confidentiality other than pursuant to
this Agreement, or (v) is rightfully received by a party free of any obligation
of confidentiality.

5



--------------------------------------------------------------------------------



 



  (e)   Obligations upon Termination or Expiration. Upon the termination or
expiration of this Agreement, except as provided in Section 6.5 with respect to
the Developed Software, Perot Systems or Client, as the case may be, will return
to the other party or destroy any Confidential Information of the other party
then held by Client or by Perot Systems, as the case may be.

6.3   Client Proprietary Software. Client Proprietary Software, including any
modifications to any Client Proprietary Software, will be and remain the
property of Client, and Perot Systems will have no rights or interests therein
except as required to perform the Services.   6.4   Perot Systems Software and
Perot Systems Tools. Any software that is proprietary to Perot Systems that
Perot Systems uses or to which Perot Systems provides Client access (“Perot
Systems Software”) and any tools or methodologies which are proprietary to Perot
Systems and used in connection with the activities contemplated by this
Agreement (“Perot Systems Tools”), including any modifications to any Perot
Systems Software and the Perot Systems Tools, will be and remain the property of
Perot Systems, and Client will have no rights or interests therein. Upon
termination or expiration of this Agreement, Client may request that Perot
Systems grant to Client a license to any of the Perot Systems Software and the
Perot Systems Tools then being used on the Client account for itself on such
commercially reasonable terms as the parties agree. Perot Systems agrees that it
will not refuse to grant such license.   6.5   Rights in Developed Software.

  (a)   Copyright. Perot Systems and Client agree that Client will own the
copyright to software developed by Perot Systems hereunder and that is delivered
to Client by Perot Systems but excluding modifications that are not a derivative
of Client Software and any Perot Systems Software and any Embedded Software
(“Developed Software”). Perot Systems may from time to time request that Client
grant to Perot Systems a license to the Developed Software for itself and for
its customers on such terms as the parties agree. Client agrees that it will not
unreasonably refuse to grant such license, unless such grant would materially
impair a competitive advantage to Client or grant a material competitive
advantage to a competitor of Client. For purposes of this Section 6.5(a) a
competitor of Client is any company that competes (or whose affiliates compete)
directly with the (i) then current businesses or (ii) planned businesses.    
(b)   Embedded Software. The term “Embedded Software” is defined to mean
pre-existing software that is owned by Perot Systems or licensed by Client or
Perot Systems from a third party that is embedded in the Developed Software.
Perot Systems will retain its rights to any Embedded Software that is owned by
Perot Systems, provided, however, that Perot Systems grants to Client a
perpetual, transferable, non-exclusive, paid up, royalty-free license to use,
modify, and enhance the Embedded Software that is owned by Perot Systems as part
of the Developed Software. If any Embedded Software is owned by a third party,
then the terms of the applicable license will define each party’s rights to such
Embedded Software.

6.6   Residual Knowledge. Client acknowledges that Perot Systems is in the
business of providing information technology services. Without limiting Perot
Systems’ obligations under Section 6.2, nothing in this Agreement will limit
Perot Systems’ right to provide services or resources to Perot Systems’ other
customers or other third parties that are similar to the activities performed or
resources provided by Perot Systems hereunder, and Perot Systems will be free to
use residual information

6



--------------------------------------------------------------------------------



 



    retained by Perot Systems in a nontangible form; provided, however, that any
such residual knowledge shall not include Client’s Confidential Information.

6.7   Audit of Client’s Business. Perot Systems shall provide reasonable support
to Client in connection with an audit of Client’s business. Perot Systems shall
not be obligated by this Agreement to disclose to Client or any other person or
entity any information which is not reasonably necessary to conduct an audit of
Client’s business, nor shall Perot Systems be obligated to divulge any
Confidential Information of Perot Systems or any third party. In no event shall
Perot Systems be obligated to disclose any Confidential Information to any
competitor, or affiliate of a competitor, of Perot Systems. Client may utilize
third parties to conduct such audit subject to such third party or parties
entering into a confidentially agreement reasonably satisfactory to Client and
Perot Systems.

Article 7
Performance Review and Termination

7.1   Performance Review. The Client Executive and Client Representative will
meet as often as reasonably requested by either party to review the performance
of the parties under this Agreement. Each party will bear its own costs and
expenses incurred in connection with such review.   7.2   Dispute Resolution. If
any continuing dispute between the parties is not resolved after reasonable
attempts to resolve such dispute are made by either party, then, upon the
written request of either party, each party will appoint an officer who does not
spend most of his or her time on activities relating to this Agreement, to meet
with the other party’s officer for the purpose of resolving the dispute. The
officers will negotiate in good faith to resolve the dispute without the
necessity of any formal proceeding. During the course of such negotiations, all
reasonable requests made by one party to the other for information will be
honored. Both parties agree to continue performing their respective obligations
under this Agreement while the dispute is being resolved, except to the extent
that such obligations are in dispute, unless and until this Agreement expires or
is terminated in accordance with its terms. If any such dispute is not resolved
by negotiations within 30 days of the commencement of negotiations, unless a
party makes a good faith determination that litigation is necessary to avoid the
expiration of an applicable limitations period or to preserve a superior
position with respect to other creditors, the dispute shall be resolved by
binding arbitration, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association provided that a single neutral arbitrator
agreed to by the parties or selected in accordance with those Commercial
Arbitration Rules will conduct the arbitration. Such arbitration shall be held
in the jurisdiction of the responding party, and the testimony of the parties
and all pleadings or other materials submitted in connection with the
proceedings shall be considered Confidential Information of the parties. The
prevailing party in any such dispute shall be awarded reasonable costs and
expenses, including attorneys’ fees.   7.3   Termination for Cause. If either
party breaches its material obligations under this Agreement (excluding Client’s
obligation to pay Perot Systems) and fails to cure such breach within 30 days
(or such longer period if such breach can not be reasonably cured within such
30 day period) after receipt of written notice from the other party identifying
such breach, then the nonbreaching party may terminate this Agreement by
providing the breaching party with prior written notice of termination.   7.4  
Termination for Non-Payment. If Client fails to pay Perot Systems any amounts
due hereunder and fails to cure such nonpayment within 10 days after receipt of
written notice from Perot Systems

7



--------------------------------------------------------------------------------



 



    identifying such nonpayment, then Perot Systems party may, at its option,
suspend some or all of the Services and/ or terminate this Agreement by
providing Client with prior written notice of the same.   7.5   Termination for
Insolvency. ANY LICENSE CONTEMPLATED BY THIS AGREEMENT, SHALL BE DEEMED AN
EXECUTORY CONTRACT UNDER SECTION 365(n) OF TITLE 11 TO THE U.S. BANKRUPTCY CODE
AND SHALL REMAIN IN FULL AND FORCE AND EFFECT UPON THE LICENSEE’S ELECTION AND
THE LICENSEE’S SUBSTANTIAL PERFORMANCE HEREUNDER, NOTWITHSTANDING ANY BANKRUPTCY
OR INSOLVENCY OF THE LICENSOR. If either party is declared insolvent or
bankrupt, is the subject of any proceedings relating to its liquidation,
insolvency or for the appointment of a receiver or similar officer for it, makes
an assignment for the benefit of all or substantially all of its creditors, or
enters into an agreement for the composition, extension or readjustment of all
or substantially all of its obligations, then the other party may, by giving
prior written notice thereof to such party, terminate this Agreement as of a
date specified in such notice of termination.   7.6   Termination for
Convenience. Client may terminate this Agreement for its convenience at any time
upon 6 months prior written notice to Perot Systems.   7.7   Termination
Obligations.

  (a)   Termination Assistance. During the Termination Assistance Period
(hereinafter defined), Perot Systems will provide to Client the termination
assistance described below as reasonably requested by Client (“Termination
Assistance”). The term “Termination Assistance Period” is defined as (i) if this
Agreement expires under Section 1.2, the six month period prior to the
expiration date, or (ii) if this Agreement is terminated under Section 7.3, 7.4,
7.5, or 7.6, the period beginning on the date on which a notice of termination
is delivered by either party through the termination date or, upon Client’s
written request prior to the termination date, through the date six months after
the termination date. The Termination Assistance to be provided to Client by
Perot Systems will consist of the following:

  (i)   Continuing to perform any or all of the Services then being performed by
Perot Systems.     (ii)   Working with Client to develop a plan for the
transition of services from Perot Systems to Client.     (iii)   Providing
training for personnel of Client in the performance of the Services then being
transitioned to Client or other service provider.     (iv)   With respect to any
equipment owned by Perot Systems and used solely to perform the Services, Client
may purchase any such equipment at Perot Systems’ then-current book value on an
“as is — where is” basis. With respect to any equipment leased by Perot Systems
and used solely to perform the Services, subject to the terms of any applicable
lease, Perot Systems will assign to Client Perot Systems’ rights and obligations
with respect to any such equipment leased by Perot Systems; provided, however,
that the lessor under the lease agrees to release Perot Systems from all
liability under the lease as of the date of assignment.

8



--------------------------------------------------------------------------------



 



  (v)   With respect to any third party services acquired by Perot Systems and
used solely to perform the Services, subject to the terms of any applicable
third party services agreement, Perot Systems will assign to Client Perot
Systems’ rights and obligations with respect to any such third party services
used by Perot Systems; provided, however, that such third party service provider
under the third party service agreement agrees to release Perot Systems from all
liability under the third party service agreement as of the date of assignment.

  (b)   Payment for Termination Assistance. Client will pay Perot Systems for
such Termination Assistance on a cost plus basis in accordance with the existing
IS Annual Budget and terms of this Agreement or on any other mutually acceptable
basis. Notwithstanding Section 5.6, Client shall pay Perot Systems for any
Termination Assistance in advance on the first day of each month of the
Termination Assistance Period an amount equal to Perot Systems’ reasonable
estimate of the total amount payable to Perot Systems for such Termination
Assistance for that month adjusted, as necessary, to reflect the reconciliation
based on the actual charges for Termination Assistance provided during the prior
month. Perot Systems will provide Client with an invoice each month evidencing
the estimate of the total amount payable to Perot Systems for Termination
Assistance for the next month and a reconciliation with the actual charges for
the Termination Assistance provided to Client during the prior month. Perot
Systems’ obligations to provide termination assistance are conditional on
Client’s being and remaining current with its payment obligations under this
Agreement.

Article 8
Indemnities and Liability

8.1   Cross Indemnity. Each party will indemnify, defend and hold harmless the
other and the other’s affiliates, and their officers, directors, employees,
agents, successors, and assigns, from any and all losses, liabilities, damages
and claims, and all related costs and expenses including reasonable legal fees
and disbursements and costs of investigation, litigation, settlement, judgment,
interest and penalties (“Losses”) and threatened Losses, arising out of third
party claims alleging (i) the death or bodily injury of any agent, employee,
customer, business invitee or business visitor of the indemnitor, provided such
claims do not arise out of any act or omission of indemnitee, (ii) the damage,
loss or destruction of any tangible personal property caused by the indemnitor,
provided such damage, loss or destruction does not arise out of any act or
omission of indemnitee, (iii) any claim, demand, charge, action, cause of action
or other proceeding asserted against the indemnitee by a person that results
from an act or omission of the indemnitor in its capacity as an employer of the
person, provided such claim, demand, charge, action, cause of action or other
proceeding does not arise out of any act or omission of indemnitee   8.2  
Intellectual Property Indemnity.

  (a)   By Perot Systems. Perot Systems will indemnify, defend and hold harmless
Client and its Affiliates, and their officers, directors, employees, agents,
successors, and assigns, from any and all Losses and threatened Losses arising
from third party claims alleging:

  (i)   Perot Systems’ failure to perform any obligations to be performed on or
after the Effective Date by Perot Systems under any contracts, including third
party

9



--------------------------------------------------------------------------------



 



      software licenses and third party service contracts where Perot Systems
has expressly agreed under this Agreement to perform those obligations; and    
(ii)   Any claims of infringement of any United States patent, trade secret,
copyright or other proprietary rights enforceable in the United States or other
proprietary rights, alleged to have occurred because of (i) software or other
resources selected by Perot Systems and provided by Perot Systems to Client, or
(ii) Perot Systems’ activities under this Agreement (other than claims based on
Perot Systems’ use of software or resources provided by Client).

  (b)   By Client. Client will indemnify, defend and hold harmless Perot Systems
and its Affiliates and their respective officers, directors, employees, agents,
successors, and assigns, from any and all losses and threatened Losses arising
from third party claims alleging:

  (i)   Client’s failure to observe or perform any obligations to be performed
by Client under any contracts, including third party software licenses and third
party service contracts, excluding those obligations under any of those
contracts where Perot Systems has expressly agreed under this Agreement to
perform those duties or obligations; and     (ii)   Any claims of infringement
of any patent, trade secret, copyright or other proprietary rights, alleged to
have occurred because of (i) software or other resources selected by customer or
provided by Client to Perot Systems, or (ii) Client’s activities under this
Agreement (other than claims based on Client’s use of software or resources
provided by Perot Systems).

  (c)   Infringement. If either party is obligated to indemnify the other party
under Section 8.2(a) or (b), then such party (the “Indemnifying Party”) will, in
addition to indemnifying the other party as provided in this Article 8 and to
the other rights the other party may have under this Agreement, promptly at the
Indemnifying Party’s expense use all commercially reasonable efforts to secure
the right to continue using the item or to replace or modify the item to make it
non-infringing, provided that any replacement or modification will not degrade
the performance or quality of the affected component of the Services. If the
Indemnifying Party can accomplish neither of those actions, and only in that
event, then the Indemnifying Party will cease using the infringing item, and the
parties will work in good faith to equitably adjust the Services, and Perot
Systems’ charges under this Agreement.     (d)   Indemnification Procedures.
With respect to any third party claims for which either party is entitled to
indemnification under this Article 8 (an “Indemnifiable Claim”), the following
procedures will apply:

  (i)   Notice. After any entity entitled to indemnification under this
Article 8 receives notice of the commencement or threatened commencement of any
civil, criminal, administrative, or investigative action or proceeding involving
an Indemnifiable Claim for which the indemnitee will seek indemnification under
this Article, the indemnitee will promptly notify the indemnitor of that claim
in writing. However, failing to notify an indemnitor of a claim will not relieve
the

10



--------------------------------------------------------------------------------



 



      indemnitor of its obligations under this Agreement except to the extent
the indemnitor is prejudiced thereby. As soon as reasonably practicable after
receiving written notice of the claim, the indemnitor will notify the indemnitee
in writing as to whether the indemnitor elects to assume control of the defense
and settlement of that claim (a “Notice of Election”).     (ii)   Procedure
Following Notice of Election. If the indemnitor delivers a Notice of Election
relating to any Indemnifiable Claim at least 10 days before the date on which
any response to a complaint or summons is due, the indemnitor is entitled to
have sole control over the defense and settlement of that claim. However, the
indemnitee may participate in defending that claim and may employ counsel at its
own expense to assist in defending the claim. The indemnitor will obtain the
prior written approval of the indemnitee before entering into any settlement of
the claim or ceasing to defend against the claim.     (iii)   Procedure Where No
Notice of Election Is Delivered. If the indemnitor does not deliver a Notice of
Election electing to assume the defense of an Indemnifiable Claim at least
10 days before the date on which any response to a complaint or summons is due,
the indemnitee may defend the claim in any manner as it may deem appropriate, at
the cost and expense of the indemnitor. The indemnitor will promptly reimburse
the indemnitee for all those costs and expenses.     (iv)   Subrogation. If an
indemnitor is obligated to indemnify an indemnitee under this Article 8, then
upon paying that indemnity in full, the indemnitor will be subrogated to all
rights of the indemnitee concerning the claims to which the indemnification
relates.

  8.4   Limitation of Liability. Except with respect to (i) Client’s obligations
to make payments to Perot Systems and under this Agreement (including without
limitation any obligation to make payments in the future under this Agreement),
and (ii) the indemnification obligations of each party under this Agreement, and
(iii) damages caused by willful tortuous misconduct or Gross Negligence of a
party, with respect to all claims arising out of, under or in connection with
this Agreement, each party’s liability will not exceed, in the aggregate, an
amount equal to the charges actually paid by Client to Perot Systems during the
first twelve months after the Effective Date (excluding amounts paid as
reimbursement of expenses and taxes). For purposes of this Section 8.4 “Gross
Negligence” is defined as an act or omission: (a) which when viewed objectively
from the standpoint of the actor at the time of its occurrence involves an
extreme degree of risk, considering the probability and magnitude of the
potential harm to others; and (B) of which the actor has actual, subjective
awareness of the risk involved, but nevertheless proceeds with conscious
indifference to the rights, safety, or welfare of others.     8.5   Limitation
on Type of Damages. Except with respect to Client’s obligations to make payments
to Perot Systems under this Agreement (including without limitation any
obligation to make payments in the future under this Agreement), with respect to
all claims arising out of, under or in connection with this Agreement, the
measure of damages payable by Perot Systems or Client will not include, and
neither Perot Systems nor Client will be liable for, any amounts for indirect,
incidental, reliance, special, consequential (including without limitation lost
profits, income or revenue) or punitive damages of Perot Systems or Client, as
applicable, or any third parties, whether in tort or contract, and whether or
not such damages are foreseen. Notwithstanding the forgoing, any final judgments
awarded to any third party against an indemnified party by a court of competent
jurisdiction and any settlement amounts to which an indemnifying party agrees in
writing, in each case in

11



--------------------------------------------------------------------------------



 



      connection with a claim covered by an indemnity provision in this
Article 8, shall be considered direct damages.     8.6   Disclaimer of Warranty.
IF PEROT SYSTEMS ACQUIRES ANY THIRD-PARTY SOFTWARE, HARDWARE OR SERVICES FOR
CLIENT UNDER THIS AGREEMENT, PEROT SYSTEMS WILL PROVIDE SUCH THIRD-PARTY
SOFTWARE, HARDWARE OR SERVICES ON AN “AS IS” BASIS, BUT PEROT SYSTEMS WILL USE
REASONABLE COMMERCIAL EFFORTS TO ASSIST CLIENT IN ENFORCING ANY THIRD-PARTY
WARRANTY. EXCEPT AS MAY BE SPECIFICALLY PROVIDED IN THIS AGREEMENT, PEROT
SYSTEMS DOES NOT MAKE, AND HEREBY DISCLAIMS, ANY REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF THE
MERCHANTABILITY, SUITABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR RESULTS TO BE
DERIVED FROM THE USE OF ANY RESOURCES, SERVICES OR MATERIALS PROVIDED PURSUANT
TO THIS AGREEMENT.     8.7   Force Majeure. Each party will be excused from the
performance of its obligations under this Agreement (other than Client’s
obligation to make payments to Perot Systems hereunder) for any period and to
the extent that such performance is prevented, in whole or in part, as a result
of delays caused by the other party or any act of God, civil disturbance, court
order, labor dispute, third party nonperformance or other cause beyond its
reasonable control, and such nonperformance will not be a default hereunder or
grounds for termination hereof.

Article 9
Miscellaneous

  9.1   Notices. All consents, notices, requests, demands, and other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and will be deemed given when delivered
personally against receipt, on the next business day when sent by overnight
courier, and on the fifth business day after being mailed by certified mail,
return receipt requested, to each party at the following address (or to such
other address as that party may have specified by notice given to the other
pursuant to this provision):

If to Perot Systems:
Perot Systems Corporation
2300 West Plano Parkway
Plano, Texas 75075
Attn: President
With a copy to:
Perot Systems Corporation
2300 West Plano Parkway
Plano, Texas 75075
Attn: General Counsel
If to Client:

12



--------------------------------------------------------------------------------



 



Hillwood Enterprises, L.P.
3 Lincoln Center
5430 LBJ Freeway
Suite 800
Dallas, Texas 75248
Attn: CFO
With a copy to:
Hillwood Enterprises, L.P.
3 Lincoln Center
5430 LBJ Freeway
Suite 800
Dallas, Texas 75248
Attn: General Counsel

  9.2   Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of each party and its respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder will be assigned by either party
without the prior written consent of the other.     9.3   Severability. Whenever
possible, each provision of this Agreement will be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision of this
Agreement is held to be prohibited by or invalid under applicable law, such
provision will be deemed restated to reflect the original intentions of the
parties as nearly as possible in accordance with applicable law, and, if capable
of substantial performance, the remaining provisions of this Agreement will be
enforced as if this Agreement was entered into without the invalid provision.  
  9.4   Captions. The captions used in this Agreement are for convenience of
reference only and do not constitute a part of this Agreement and will not be
deemed to limit, characterize or in any way affect any provision of this
Agreement, and all provisions of this Agreement will be enforced and construed
as if no caption had been used in this Agreement.     9.5   Counterparts. This
Agreement may be executed in one or more counterparts all of which taken
together will constitute one and the same instrument.     9.6   Relationship of
Parties. Perot Systems, in furnishing services to Client hereunder, is acting
only as an independent contractor. Perot Systems does not undertake by this
Agreement or otherwise to perform any obligation of Client, whether regulatory
or contractual, or to assume any responsibility for Client’s business or
operations, and Perot Systems has the sole right and obligation to supervise,
manage, contract, direct, procure, perform or cause to be performed, all work to
be performed by Perot Systems hereunder unless otherwise provided herein.    
9.7   Approvals and Similar Actions. Where agreement, approval, acceptance,
consent or similar action by either party is required by any provision of this
Agreement, such action will not be unreasonably delayed or withheld unless
otherwise expressly provided.     9.8   Modification; Waiver. This Agreement may
be modified only by a written instrument duly executed by or on behalf of each
party. No delay or omission by either party to exercise any right or power

13



--------------------------------------------------------------------------------



 



      hereunder will impair such right or power or be construed to be a waiver
thereof. A waiver by either party of any of the obligations to be performed by
the other or any breach thereof will not be construed to be a waiver of any
succeeding breach thereof or of any other obligation herein contained.     9.9  
No Third-Party Beneficiaries. The parties agree that this Agreement is for the
benefit of the parties hereto and is not intended to confer any rights or
benefits on any third-party, including any employee of either party, and that
there are no third-party beneficiaries to this Agreement or any part or specific
provision of this Agreement.     9.10   Governing Law; Jury Trial Waiver. The
laws of the State of Texas, other than its rules on conflicts of laws, shall
govern the interpretation and construction of this Agreement. The parties waive
their rights to a jury trial of any claim or issue arising out of or related to
this Agreement.     9.11   Entire Agreement. This Agreement, including any
Schedules referred to herein and attached hereto (and any Appendices referred to
therein and attached thereto), each of which is incorporated herein for all
purposes, constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, whether written
or oral, with respect to the subject matter contained in this Agreement. No
change, waiver, or discharge hereof shall be valid unless in writing and signed
by an authorized representative of the Party against which such change, waiver
or discharge is sought to be enforced. The Prior Agreement is hereby terminated.
    9.12   Media Releases. All media releases, public announcements and public
disclosures by Client or Perot Systems relating to this Agreement, including
without limitation, promotional or marketing material (but not including any
announcement intended solely for internal distribution within Client or Perot
Systems, as the case may be, or any disclosure required by legal, accounting or
regulatory requirements beyond the reasonable control of Client or Perot
Systems, as the case may be) will be coordinated with and approved by the other
prior to the release thereof.

[SIGNATURE PAGE FOLLOWS]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed and
delivered by their duly authorized representative as of the date first set forth
above.

                      HILLWOOD ENTERPRISES, L.P.,       PEROT SYSTEMS
CORPORATION     a Texas limited partnership                
 
                   
By:
  AHB, LLC,                 a Texas limited liability company,                
its general partner                
 
                   
By:
  /s/James C. Swain       By:   /s/ Steven R. Curts                      
 
                   
Name:
  James C. Swain       Name:   Steven R. Curts                      
 
                   
Title:
  EVP/CFO       Title:   Vice President                      

15



--------------------------------------------------------------------------------



 



SCHEDULE B
CHARGES
1. GENERAL PROVISIONS
1.1 General
The Base Charges described in Section 5.1 of the Agreement shall consist of the
Baseline Service Charge described in Section 2.1.
1.2 Definitions

     
“Monthly Resource
Cost:
  shall mean the sum of (1) compensation (salary, including salary increases
based on Perot Systems’ standard compensation policies, overtime pay),
(2) fringe allocation (3) standard and reasonable bonus allocation (Perot
Systems’ Global Variable Pay Program), (4) training allocation and
(5) contractor and intracompany allocation for each resource providing Base
Services to Client during the calendar month.
 
   
“Monthly Computer
Services Related Cost”
  shall mean the sum of (1) IS rates based costs (PSC Data Center), and
(2) other computer costs (software, equipment, communications, offsite storage)
related to the Base Services provided to Client during the calendar month.
 
   
“Office Related Cost”
  shall mean the sum of (1) employee related, (2) facilities (Client approved,
voice communications, communication depreciation, communication equipment,
mobile phone and pagers), (3) Client approved travel and (4) other
administrative costs (postage, freight and delivery, outside reproduction,
business gifts) related to the Base Services provided to Client during the
calendar month.
 
   
“Multiplier”
  shall mean 1.23.

2. BASE CHARGES
2.1 Charges for Base Services
Client will pay Perot Systems as consideration for providing the Base Services
the amounts specified below.

  (a)   The aggregate Monthly Resource Cost times the Multiplier.     (b)   The
aggregate Monthly Computer Services Related Cost times the Multiplier.     (c)  
The aggregate Monthly Office Related Cost times the Multiplier.

1



--------------------------------------------------------------------------------



 



2.2 Base Charges Reporting
Perot Systems shall provide to Client a monthly report of its costs related to
the Base Services in the categories listed below. The Monthly Base Charges
Report shall be substantially in the form of Appendix B-1.

  (a)   Compensation (salary, overtime pay)     (b)   Fringe Allocation     (c)
  Global Variable Pay Allocation (Bonus)     (d)   Training Allocation     (e)  
Contractors/Inter-company     (f)   IS Rates Based Charges (PSC Data Center)    
(g)   Other Computer Costs (software, equipment, communications)     (h)  
Employee Related Facilities     (i)   Allocation     (j)   Travel     (k)  
Other Administrative     (l)   Headcount — Perot Systems     (m)   Headcount —
Subcontractor

2.3 Non-Allowable Costs
In no event will Client be responsible for Perot Systems’ employee search fees
or any other expenses relating to hiring Perot Systems employees without the
prior written consent of Client.
3. CHARGES FOR ADDITIONAL SERVICES
As described in Section 3.2 of the Agreement, certain Services will be performed
as Additional Services. Perot Systems will provide up to $37,500 of Additional
Services at no charge to Client. Thereafter, such Additional Services will be
performed on a cost plus or other mutually acceptable basis depending on the
nature of the Additional Services, in each case as specified in the applicable
Task Order.
4. BUDGET PROCESS

  (a)   During each year this Agreement is in force, the Client Executive will
develop and submit to the Client Representative a Services Plan that describes
in reasonable detail, among other things, (A) Client’s requirements for Services
for Client’s next fiscal year, including but not limited to Client’s
requirements for Services staffing, project staffing,

2



--------------------------------------------------------------------------------



 



      and equipment, (B) the relative priority of the items included in the
Services Plan, (C) proposed changes to Client’s existing information technology
systems, including changes that will require development projects not included
within the scope of the Services, (D) an Annual IS Budget for the following year
which will identify Perot Systems’ forecasted expenditures to the same detail
level set forth in Appendix B-2. The Annual IS Budget for Perot Systems related
costs shall be substantially in the form of the IS Annual Budget for the first
contract year that is attached as Appendix B-2.     (b)   After the Client
Executive submits the proposed Annual IS Budget and during the period Client
develops its annual business plan and the supporting operations budgets, the
parties will work together to review and, to the extent necessary, revise the
Services Plan, and related costs to complete the definitive Annual IS Budget.
Client in its sole discretion will determine the amount of the Annual IS Budget
and Perot Systems in its sole discretion will determine the Services to be
provided in accordance with such Annual IS Budget.

3